DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15401142, filed on 01/09/2017.

Information Disclosure Statement
The IDS filed 06/26/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chehab (US9827250) hereto after referred to as D1, and further in view of Sanger (US 20100321632) hereto after referred to as D2.

With regard to claim 1, D1teaches a contact lens product, in at least the abstract, comprising: a contact lens (fig. 12, element 1200) comprising: a central region (1206); and at least one annular region (1202 and 1204) surrounding the central region (1206); and a buffer solution (65), wherein the contact lens is immersed in the buffer solution (Col.12, Ln. 32-40), wherein a diopter of the annular region is different from a diopter of the central region (Col. 11, Ln. 22-49), the annular region is a first annular region, the diopter of the central region of the contact lens is PowC, a maximum diopter of the first annular region of the contact lens is PowP1, a visible light absorption rate of the contact lens is Avi, a blue light absorption rate of the contact lens is Abl,
2.0 D < PowP1 – PowC; (Fig. 12 and Col. 11, Ln. 22-49);
However Chehab fails to expressly disclose wherein the following conditions are satisfied:
0% <Avi ≤ 29.3%; and
10% ≤Abl ≤ 52.04%
In a related endeavor, Sanger teaches, in at least fig. 23, conditions, 
0% <Avi ≤ 29.3%; and
10% ≤Abl ≤ 52.04%


With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, in at least (Fig. 12 and Col. 11, Ln. 22-49); wherein the diopter of the central region of the contact lens is PowC, the maximum diopter of the first annular region of the contact lens is PowP1, and the following condition is satisfied: 2.25 D.ltoreq.PowP1-PowC.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a contact lens, in at least (Fig. 12 and Col. 11, Ln. 22-49); wherein the diopter of the central region of the contact lens is PowC, the maximum diopter of the first annular region of the contact lens is PowP1, and the following condition is satisfied: 2.25 D.ltoreq.PowP1-PowC.ltoreq.12 D.

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches a contact lens, in at least Fig. 12 and (Col. 11, Ln. 22-49), wherein a 

With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a contact lens, in at least Fig. 12 and (Col. 11, Ln. 22-49), wherein an outer diameter of the first annular region of the contact lens is DiP1, and the following condition is satisfied: 6 mm.ltoreq.DiP1.ltoreq.16 mm.

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a contact lens, in at least Fig. 12 and (Col. 11, Ln. 22-38), wherein the diameter of the central region of the contact lens is DiC, the outer diameter of the first annular region of the contact lens is DiP1, and the following condition is satisfied: 0.27.ltoreq.DiC/DiP1.ltoreq.0.64.

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, in at least (Col. 12, Ln. 10- Col 13. Ln. 25); wherein the buffer solution comprises a cycloplegic agent, a weight percentage concentration of the cycloplegic agent in the buffer solution is ConA, and the following condition is satisfied: 0.01%.ltoreq.ConA.ltoreq.0.5%.


In a related endeavor, D2 further teaches a contact lens, in at least (fig. 23); wherein the visible light absorption rate of the contact lens is Avi, and the following condition is satisfied: 15%.ltoreq.Avi.ltoreq.25.5%.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the ranges of D2 for the purpose of better absorbing visible light.

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, however D1 fails to expressly disclose a contact lens, wherein a composition for manufacturing the contact lens comprises at least one visible light absorbing agent, and the visible light absorbing agent is 1,4-bis[4-(2-methacryloxyethyl)phenylamino]anthraquinone or 1,4-bis[(2-methacryloxyethyl)amino]-9,10-anthraquinone.
In a related endeavor, D2 further teaches a contact lens, in at least ([0171]);wherein a composition for manufacturing the contact lens comprises at least one visible light absorbing agent, and the visible light absorbing agent is 1,4-bis[4-(2-methacryloxyethyl)phenylamino]anthraquinone or 1,4-bis[(2-methacryloxyethyl)amino]-9,10-anthraquinone.


With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, however D1 fails to expressly disclose a contact lens, wherein a composition for manufacturing the contact lens comprises at least one short-wavelength light absorbing agent, the blue light absorption rate of the contact lens is Abl, and the following condition is satisfied: 40%.ltoreq.Abl.ltoreq.60%.
In a related endeavor, D2 further teaches a contact lens, in at least (fig. 23); wherein a composition for manufacturing the contact lens comprises at least one short-wavelength light absorbing agent, the blue light absorption rate of the contact lens is Abl, and the following condition is satisfied: 40%.ltoreq.Abl.ltoreq.60%.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the ranges of D2 for the purpose of better absorbing blue light.

With regard to claim 11, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, however D1 fails to expressly disclose a contact lens, wherein the short-wavelength light absorbing agent is 4-(phenyldiazenyl) phenyl methacrylate or reactive yellow 15.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the ranges of D2 for the purpose of better absorbing blue light.

With regard to claim 12, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, however D1 fails to expressly disclose a contact lens, wherein the ultraviolet light absorption rate of the contact lens is Auv, and the following condition is satisfied: 72.7%.ltoreq.Auv.ltoreq.96.8%
In a related endeavor, D2 further teaches a contact lens, in at least (fig. 23); wherein the ultraviolet light absorption rate of the contact lens is Auv, and the following condition is satisfied: 72.7%.ltoreq.Auv.ltoreq.96.8%
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the ranges of D2 for the purpose of better absorbing UV light.

With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, however D1 fails to expressly disclose a contact lens, wherein the short-wavelength light absorbing agent is 2-(2'-hydroxy-5'-methacryloxyethylphenyl)-2H-benzotriazole, 2-(4-benzoyl-3-
In a related endeavor, D2 further teaches a contact lens, in at least ([0167], [0170-0175]); wherein the short-wavelength light absorbing agent is 2-(2'-hydroxy-5'-methacryloxyethylphenyl)-2H-benzotriazole, 2-(4-benzoyl-3-hydroxyphenoxy)ethyl acrylate, 3-(3-(tert-butyl)-4-hydroxy-5-(5-methoxy-2H-benzo[d][1,2,3]triazol-2-yl)p- henoxy) propyl methacrylate, 1,3-bis(4-benzoyl-3-hydroxyphenoxy)-2-propyl methacrylate, 1,3-bis(4-benzoyl-3-hydroxyphenoxy)-2-propanyl acrylate or N-(4-hydroxy-3-(5-methoxy-2H-benzo[d][1,2,3]triazol-2-yl)phenyl)methacryl- amide.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the ranges of D2 for the purpose of better absorbing UV light.

With regard to claim 14, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, however D1 fails to expressly disclose a contact lens, wherein the contact lens is made of a silicone hydrogel, a composition for manufacturing the silicone hydrogel comprises at least two monomers, the monomer is 2-hydroxyethyl methacrylate, 3-methacryloyloxypropyltris(trimethylsilyloxy)silane, N-vinyl-2-pyrrolidinone, N,N-dimethyl acrylamide, methacrylic acid, methyl methacrylate, 3-(3-methacryloxy-2-
In a related endeavor, D2 further teaches a contact lens, in at least [0167]); wherein the contact lens is made of a silicone hydrogel, a composition for manufacturing the silicone hydrogel comprises at least two monomers, the monomer is 2-hydroxyethyl methacrylate, 3-methacryloyloxypropyltris(trimethylsilyloxy)silane, N-vinyl-2-pyrrolidinone, N,N-dimethyl acrylamide, methacrylic acid, methyl methacrylate, 3-(3-methacryloxy-2-hydroxypropoxy)propylbis(trimethylsiloxy)methylsilane or (3-acryloxy-2-hydroxypropoxypropyl)terminated polydimethylsiloxane.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the ranges of D2 for the purpose of better absorbing light.

With regard to claim 15, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, however D1 fails to expressly disclose a contact lens, wherein the contact lens is made of a hydrogel, a composition for manufacturing the hydrogel comprises at least two monomers, the monomer is 2-hydroxyethyl methacrylate, methacrylic acid, glycerol monomethacrylate or N-vinyl-2-pyrrolidinone.In a related endeavor, D2 further teaches a contact lens, in at least [0167]); wherein the contact lens is made of a hydrogel, a composition for manufacturing the hydrogel comprises at least two monomers, the monomer is 2-hydroxyethyl methacrylate, methacrylic acid, glycerol monomethacrylate or N-vinyl-2-pyrrolidinone.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872